Ferguson, Senior Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree that there is in this record sufficient independent evidence to corroborate the accused’s confession. Paragraph 140a (5), Manual for Courts-Martial, United States, 1969 (Revised edition). However, I do not agree with my brothers’ holding that the accused was not prejudiced as to sentence by the erroneous advice in the post-trial review of the staff judge advocate. United States v Lopes, 20 USCMA 495, 43 CMR 335 (1971); United States v Hamilton, 20 USCMA 519, 43 CMR 359 (1971).
The supervisory authority is, in the court-martial process, an independent judicial officer with no legal experience. He is totally dependent upon the advice of his staff judge advocate. When that advice is patently erroneous, as my brothers acknowledge, “we cannot say that this accused received the type of post-trial review contemplated by the Code.” United States v Hamilton, supra, at page 520. See generally, United States v Rivera, 20 USCMA 6, 42 CMR 198 (1970), and cases cited therein.
In United States v Podgurski, 15 USCMA 491, 35 CMR 463 (1965), and United States v Lopes, supra, this Court unanimously held that a similar error was prejudicial per se and required a new and accurate post-trial review. Consideration and rejection of an allegation of prejudice by the Court of Military Review in Lopes, did not deter us from holding to the contrary in that case, in a per curiam opinion issued just two months ago, where the supervisory authority was erroneously advised that the accused was also convicted of a single specification alleging the use of disrespectful language toward a superior noncommissioned officer.1 In this case, the erroneous advice extended to four specifications of unlawful sale of marihuana to four separate seamen aboard the U.S.S. WICHITA. The military judge had dismissed one of the specifications and granted a defense motion for a finding of not guilty as to the other three. There remained three other specifications of which the accused was convicted involving wrongful transactions in marihuana. His sentence to the *614maximum punishment imposable by the special court-martial, to which the case was referred by the convening authority, remains unchanged. While the Court of Military Review in this case only considered the three offenses of which the accused was found guilty, in determining the appropriateness of the sentence, it did not have before it the question of prejudice at the supervisory authority level as it did in Lopes. The issue in this case was noticed and raised for the first time before this Court. Cf. United States v Hamilton, supra.
How is anyone to know what sentence the supervisory authority would have approved had he been correctly advised as to the results of the trial? Not knowing, there is, in my opinion, general prejudice. United States v Podgurski, United States v Lopes, and United States v Hamilton, all supra. Inaccurate advice at lower review levels should not be glossed over and where there is doubt as to the prejudice the issue should be resolved in favor of the accused. United States v Rivera, supra.
I would reverse the decision of the Court of Military Review and direct that a new post-trial review and action by the supervisory authority may be ordered.

 Lopes was found guilty of one specification each of willful disobedience of a lawful order of a superior noncommissioned officer and absence without leave. He had been found not guilty of the specification alleging disrespectful language. His sentence extended to a bad-conduct discharge, confinement at hard labor for three months, and forfeiture of $25.00 per month for a like period.